UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported):June 30, 2011 INNOVATIVE SOFTWARE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-27465 (Commission File Number) 26-1469061 (IRS Employer Identification No.) 9753 North 66th Street, Suite 200 Pinellas Park,Florida33782 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (813) 387 - 3310 Copies to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Fl. New York, New York10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02Departure of Directors or Certain Officers, Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a) Not applicable. (b) On June 30, 2011, Robert V. Rudman, Innovative Software Technologies, Inc.’s (the “Company”) Chief Executive Officer and Director gave notice to the Company of his resignation, effective July 1, 2011. Mr. Rudmanis resigning to pursue another career opportunity. (c) In connection with the announced resignation of Mr. Rudman,the Company announced that Mr. Michael Hester would also be serving as theChief Executive Officer and Director of Innovative Software Technologies, Inc., effective July 1, 2011. Mr. Hester has not engaged in any transactions with the Company or any of its subsidiaries that would be required to be reported under Item 404(a) of Regulation S-K promulgated by the Securities and Exchange Commission. (d) Not applicable. (e) Not applicable. (f) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INNOVATIVE SOFTWARE TECHNOLOGIES, INC. Date:July 5, 2011 By: /s/ Michael Hester Michael Hester Chief Executive Officer 3
